EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 4, line 1,
	“ Method according to claim 2, comprising the step of activating… ”
has been changed to:
-- Method according to claim [[2]] 1, comprising the step of activating…  --

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112(b) of claims 7 and 10, is withdrawn in view of Applicant’s amendment filed 02/08/2021.

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Te’eni [US Patent Number 6,227,039 B1], fails to anticipate or render obvious placing said at least one investigation device in the position and orientation identified, making a casting of said agglomerate that completely encapsulates said at least one investigation device, detecting, inside said deformable body of said investigation device, said at least three deformation measurements oriented relative to one another, within an undisturbed zone of said deformable body, and calculating said stress that is proportional to a combination of said at least three deformation measurements and present in said undisturbed zone of the deformable body, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 6 is allowed because the closest prior art, Te’eni [US Patent Number 6,227,039 B1], fails to anticipate or render obvious a deformable body inside which at least one deformation meter is arranged, said deformation meter being able to detect within an undisturbed zone at least three deformation measurements that are oriented relative to one another such that a stress inside said deformable body is proportional to a combination of said three deformation measurements, in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonilla Benegas (US Patent Number 9,833,928 B2) discloses an automatic system for monitoring the mixing of conglomerates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862